Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
         The application of Tomiyama Takashi for Radio Tag Communication Device, Radio Tag Communication Method, And Image Forming Apparatus filed 01/15/21 has been examined. Claims 1-20 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, the prior art of record is silent on teaching the limitation a radio tag communication control unit configured to cause the antenna to repeatedly transmit the interrogation signal from a start time of an object conveyance until a reception strength of the response signal received by the antenna is equal to or greater than a predetermined threshold, and then perform writing on the radio tag via the antenna once the reception strength of the response signal received by the antenna is equal to or greater than the predetermined threshold. The closest prior art of record (US 20070126558, US 20130043983, US 10083330) teaches using signal strength measurement to minimize chances of an erroneous write to a RFID tag but is silent on teaching the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683